Title: From Benjamin Franklin to the Trustees of the Loan Office, 16 January 1762
From: Franklin, Benjamin
To: Trustees of the Loan Office


I.N.
Gentlemen,
London, Jany: 16. 1762
In mine of the 14th. Instant, which I sent away by the same Night’s Post, in hopes it would reach the Pacquet at Falmouth, I inform’d you, that I had been disappointed in my Expectations of the remaining Bills being paid by Messrs. Sargent, Aufrere and the Barclays. But this Day, in answer of my last to them, of which I sent you a Copy, I receiv’d the following Letter, whereby the two first nam’d Gentlemen do alone undertake to pay them for your Honour. I have had occasion, of late, to see so much of the Scarcity of Money, and the Demand for it here, that I hope they will as soon as possible be reimburs’d, the Interest being now by no means a Compensation for the Advance they make. I have before acquainted you what Bills I had accepted, and what Numbers, between No. 1, and No. 138 inclusive, had not yet appear’d. Those, when they do appear, I shall refer to Messrs. Sargent & Aufrere for Payment. And when the Stocks are all Sold, which will probably be next Week, I shall make up the Account, and what Province Money remains in my Hands, if any, I shall apply to take up Bills as far as it will go; but I doubt there will be very little. The Amount of what I have accepted is £22,150.—from this you can judge pretty nearly what Sum will be necessary to remit Messrs. Sargent & Aufrere in order to their Re-imbursement. I am, with great Regard, Gentlemen, Your most obedient Servant
B Franklin
Trustees of the Loan-Office
 Addressed: To / Cha. Norris Esqr / Philadelphia / Postage Paid 1 s / via New York / per Packet
Endorsed: London Jany 16. 1762 B Franklin To Norris and Leech with a Letter from John Sargent abt paying the Bills and BFs Answer
